Citation Nr: 0508118	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  02-16 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for death benefits as the widow of the 
veteran.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from November 1936 to 
September 1949.  He died in November 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 determination by the Manila, 
Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that the appellant had 
not submitted new and material evidence to reopen a 
previously denied claim for death benefits as the veteran's 
surviving spouse.  

The Board remanded the appeal to the VBA AMC in December 2003 
to obtain compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA) and to give the appellant an opportunity to 
formalize her selection of the Disabled American Veterans as 
her accredited representative for VA purposes.  The case has 
been returned to the Board for further review on appeal.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action is required on her part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).  


Adequacy of VCAA Compliance

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant which evidence the claimant must supply, which 
evidence VA will obtain on his or her behalf, and provide 
any evidence in the claimant's possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); See also 
Charles v. Principi, 16 Vet. App. 370 (2002).  

As a general matter, it should be noted that with respect to 
the content of a VCAA notice, the decision of the CAVC in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)) held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 

(2) inform the claimant about the 
information and evidence that VA will 
seek to provide; 



(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 

(4) request or tell the claimant to 
provide any evidence in the claimant's 
possession that pertains to the claim, or 
something to the effect that the claimant 
should "give us everything you've got 
pertaining to your claim(s)."  

To satisfy the requirements of Pelegrini II, all of the 
above elements must be fully addressed, including element 
(4).  

The record shows that the VBA AMC issued a VCAA notice letter 
to the appellant in January 2004 pursuant to the Board's 
remand.  The information provided therein did not satisfy the 
Quartuccio requirements as to the issue on appeal.  

The critical section of the letter, entitled "What the 
Evidence Must Show," sets forth the entitlement criteria 
that apply in claims for Dependency and Indemnity 
Compensation (DIC) based on a finding of service connection 
for the cause of the veteran's death and under the provisions 
of 38 U.S.C.A. § 1318 (West 2002).  Neither of these issues 
is before the Board.  

The letter did not inform the appellant of the evidence 
required in order for her to first establish her status as 
the veteran's surviving spouse under the law and regulations 
that define that status, namely, those found in 38 C.F.R. 
§§ 3.1(j), 3.50(a)(b), and 3.52 (2004).  

Accordingly, the Board believes that additional VCAA 
notification, especially in light of the decision in 
Pelegrini II.  

In Disabled American Veterans v. Principi, 327 F.3d 1339 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (CAFC) held that the regulation giving the 
Board authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  

As a result of this decision, the Board may no longer take 
action on its own to cure a defect in a VCAA notice.  It 
would be contrary to the law and potentially prejudicial to 
the appellant for the Board to issue a decision before the 
VCAA has been satisfied.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Accordingly, the Board must remand the appeal 
for further action pursuant to the VCAA.  


Unwaived Evidence

The appellant's original claim for death benefits was denied 
by the Board in December 1997 on the basis that she could not 
be recognized as the veteran's surviving spouse for VA 
purposes because she was not legally married to the veteran 
at any time during his lifetime.  The CAVC affirmed the 
Board's decision in February 1999.  

The RO has denied the appellant's current request to reopen 
the claim on the basis that the evidence she has submitted, 
consisting of a September 2001 certification from a church 
regarding the nature of her relationship with the veteran, on 
the basis that such evidence is not new and material evidence 
within the meaning of the law.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  

In October 2004, just after the issuance of the supplemental 
statement of the case , the appellant submitted additional 
evidence to the VBA AMC consisting of various documents and 
an envelope containing photographs that are claimed to show 
the nature of her relationship with the veteran.  

Some of the documents were duplicates of documents that are 
already of record, but some appear to be new evidence, as are 
the photographs.  The additional evidence has not been 
considered by the RO or VBA AMC, and no waiver of the 
appellant's right to initial RO consideration of this 
material has been received.  

The CAFC in Disabled American Veterans et. al. v. Secretary 
of Veterans Affairs, (Fed. Cir. May 1, 2003), invalidated 
portions of VA regulations that permitted the Board to decide 
appeals using evidence that had not previously been reviewed 
at the RO.  Specifically, the CAFC held that 38 C.F.R. 
§ 19.9(a)(2) was invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304, it 
allowed the Board to consider additional evidence without 
remanding the case to the originating agency for initial 
consideration or to obtain the appellant's waiver.  

In light of the decision in the DAV case, and to comply with 
the CAVC order, the evidence identified above must be 
reviewed by the RO before the issues on appeal are reviewed 
by the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should apprise the appellant 
of the evidence and information necessary 
to substantiate her claim and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The letter should specifically inform the 
appellant of the evidence that must be 
satisfied in order to establish her 
status as the surviving spouse of the 
veteran as defined in applicable VA 
regulations.  The letter should inform 
the appellant which evidence she must 
obtain and which evidence VA will obtain.  
The notice must advise the appellant to 
submit all pertinent evidence in her 
possession.  

2.  The VBA AMC should then issue a 
supplemental statement of the case, if 
necessary.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the VBA AMC.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


